August 27, 2010

Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042

Mr. Juan A. Magallanes
Magallanes & Hinojosa, P.C.
1713 Boca Chica Blvd.
Brownsville, TX 78520
Honorable Benjamin Euresti
Judge, 107th District Court
974 E. Harrison
Brownsville, TX 78520

RE:   Case Number:  08-0995
      Court of Appeals Number:  13-08-00136-CV
      Trial Court Number:  2006-06-2741-G

Style:      IN RE  COLUMBIA VALLEY HEALTHCARE SYSTEM, L.P. D/B/A VALLEY
      REGIONAL MEDICAL CENTER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
|cc:|Ms. Aurora De La    |
|   |Garza               |
|   |Ms. Dorian E.       |
|   |Ramirez             |
|   |Mr. Ronald G. Hole  |
|   |Mr. W. Richard      |
|   |Wagner              |
|   |Mr. Steven M.       |
|   |Gonzalez            |
|   |Mr. Marion R. Lawler|
|   |III                 |
|   |Mr. Jeffrey D.      |
|   |Roerig              |
|   |Mr. Reagan W.       |
|   |Simpson             |
|   |Ms. Amy J.          |
|   |Schumacher          |